AP-77,047
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 5/14/2015 7:45:51 PM
                                                                    Accepted 5/15/2015 7:53:17 AM
    May 15, 2015                NO. AP-77,047                                       ABEL ACOSTA
                                                                                            CLERK



                               IN THE
                     COURT OF CRIMINAL APPEALS
                             OF TEXAS

      _______________________________________________________

                            KENNETH THOMAS
                                     Appellant

                                      VS.

                           THE STATE OF TEXAS
                                      Appellee

   _______________________________________________________

     APPEALING THE TRIAL COURT’S CAPITAL JUDGMENT
   ASSESSING THE DEATH SENTENCE BASED ON JURY VERDICT
         OF GUILTY AND ANSWERS TO SPECIAL ISSUES
    IN CAUSE NUMBER F86-85539-M FROM THE 194TH JUDICIAL
          DISTRICT COURT OF DALLAS COUNTY, TEXAS
    THE HONORABLE ERNEST B. WHITE, III, JUDGE PRESIDING

   _______________________________________________________

                        MOTION TO SUPPLEMENT
                        THE REPORTER’S RECORD


   _______________________________________________________

            COMES NOW KENNETH THOMAS, by and through his

appointed attorney on appeal, John Tatum, and respectfully submits this Motion to
Supplement the Reporter’s Record in the above entitled and numbered cause. In

support of this Motion, Appellant would show this Honorable Court the following:

                                         I.

             The Defendant, Kenneth Thomas, pleaded not guilty to the charge of

Capital Murder before the Honorable Ernest B. White, Judge Presiding of the

194th Judicial District Court of Dallas County and a jury. The jury found the

Defendant guilty and punishment was assessed at death by lethal injection.

                                         II.

             The Reporter’s Record has been filed in this cause.

                                        III.

             Appellant has raised “Batson”issues, defense juror challenges denied

by trial court issues and granting State’s challenges over defense objection issues

and the juror questionnaires are necessary to aid this Court in resolving the issues

raised on appeal to the Court of Criminal Appeals. Appellant’s counsel was able

to obtain a CD with the questionnaires from the court reporter in order to complete

argument of these 31 issues. Appellant, therefore, moves this Honorable Court to

enter an order supplementing the appellate record with the CD’s containing the

requisite questionnaires. This would make available to this Court its necessary

information made reference to in Appellant’s brief.
             WHEREFORE, PREMISES CONSIDERED, Appellant prays that

this Court will grant his Motion to Supplement the Reporter’s Record in this

Cause with the juror questionnaires.


                                          Respectfully submitted,


                                            /s/ John Tatum
                                          John Tatum
                                          990 South Sherman Street
                                          Richardson, Texas 75081
                                          (972)705-9200
                                          Fax (972)690-9901
                                          State Bar No. 19672500

                         CERTIFICATE OF SERVICE

            This is to certify that a true and correct copy of the foregoing motion
has been mailed to:

The Hon. Susan Hawk
c/o Asst. Dist. Att. Christine Womble
Criminal District Attorney
Attn: Appellate Section
Frank Crowley Courts Building
133 N. Riverfront Blvd. - LB19
Dallas, Texas, 75207-4313


on this 14th day of May, 2015.


                                             /s/ John Tatum
                                          John Tatum
                      CERTIFICATE OF COMPLIANCE

           I certify that this submitted e-mail attachment to file Motion to
Supplement the Record complies with the following requirements of the Court:

            1. The petition is submitted by e-mail attachment;

            2. The e-mail attachment is labeled with the following information:

            A. Case Name: Kenneth Thomas
            B. The Appellate Case Number: 77,047
            C. The Type of Document: Motion to Supplement Record
            D. Party for whom the document is being submitted: Appellant
            E. The Word Processing Software and Version Used to Prepare the
            Motion :
            Word Perfect X7

            3. Copies have been sent to all parties associated with this case.

               /s/ John Tatum                                  5/14/15
            (Signature of filing party and date)
            John Tatum
            (Printed name)
            John Tatum, Attorney at Law

            Emailed Copy of Motion